DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on March 23rd 2022 has been entered. Claims 1, 10 and 19 have been amended and claims 3 and 12 have been cancelled. Claims 1, 2, 4 – 11 and 13 - 19 are currently pending.

Response to Arguments
35 U.S.C. §101
3.	Applicant’s amendment to the independent claim 1 and corresponding independent claims has overcome the statutory rejection and all corresponding dependent claims. The statutory rejection is withdrawn
35 U.S.C. §112
4. The statutory rejection has been withdrawn for claims 5, 9, 14 and 18
35 U.S.C. §102
5. 	Applicant's arguments, see Remarks pp. 16 -17, filed March 23rd 2022, with
respect to the rejections of claims 1 -6, 8, 10 – 14, 17 and 19 under 35 U.S.C. §102 have been fully considered but they are not persuasive.
Applicant argues that the limitations recited in dependent claim 3 “wherein determining the plurality of target candidate entities from the preset dictionary tree based on the query request comprises: performing a calculation on a character string in the query request and the preset dictionary tree, to obtain a plurality of original candidate entities; and selecting the plurality of target candidate entities corresponding to the query request from the plurality of original candidate entities based on a second threshold” are not taught by the references on record and has thus incorporated them into the independent claims 1 and corresponding independent claims. Applicant explains that the Yubao reference “Yubao does not teach performing the step of filtering entities again. Yubao fails to disclose selecting the plurality of target candidate entities corresponding to the query request from the plurality of original candidate entities after obtaining the plurality of original candidate entities from the dictionary tree, so as to achieve filtering entities twice.”
Examiner respectfully disagrees and maintains the rejection.  Yubao teaches a plurality of candidate set, a dictionary tree, query string input a calculation on the character sting, a plurality of original candidate entities as query words converted from Pinyin and a plurality of target candidate entities wherein an initial threshold denoted as threshold A or B is used to filter the query string based on a rationality probability is lower than a set threshold A or the number of search results obtained on the basis of the query string is less than a threshold B. Process then continues to step S4 where an additional filtering criteria is used in a second threshold at step S404, “if the word frequency of a certain spliced word is greater than the set threshold D, calculating the solidification degree and the degree of freedom thereof; S405, if the solidification degree and the degree of freedom of a certain spliced word are greater than a set threshold E and F, confirming the spliced word as a new word, adding the new word into a word segmentation dictionary, and then executing step S401.” Therefore the Yubao reference teaches a process of twice filtering. 

Claim Rejection – 35 U.S.C. 102

5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1 – 6, 8, 10 – 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yubao et al., (CN107193921) hereinafter Yubao.

Regarding claim 1 Yubao teaches  an error correction method, (error correction process step S3 Page 2) implemented by a method (process step S3 Page 2)  comprising: determining a plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities” from a preset dictionary tree (dictionary tree step S2 Page 2) based on a query request; (query string step S3 Page 2) such as “query request” for each target candidate entity, (each candidate set step S104 Page 2) obtaining a first probability (evaluates a query probability step S3 Page 4) such as “first probability” that the target candidate entity (candidate set S102 Page 4) is a legitimate entity; (matched candidate set S201 Page 4) such as “legitimate entity” by calculating the target candidate entity (plurality of candidate sets step S104 Page 2) based on a language model; (language model Page 1) 
evaluating (evaluate S3 Page 2) based on an evaluation model  (N-gram language model Page 2)  each target candidate entity (each candidate set step S104 Page 2)  to obtain an evaluation result, (reasonableness of each candidate set step 104 Page 2) a target candidate entity (candidate set S102 Page 4) corresponding to an evaluation result; (reasonableness of each candidate set step 104 Page 2) and determining a real intent entity (word with the highest similarity S203 Page 2) such as “real intent entity” corresponding to the query request (query string input step S3 Page 2) such as “query request” based on the first probability (query probability step S3 Page 4) such as “first probability” and the evaluation result (reasonableness of each candidate set step 104 Page 2) wherein, determining (determine step S203 Page 2)
the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities”  from the preset dictionary tree (dictionary tree step S2 Page 2)  based on the query request (query string input step S3 Page 2) such as “query request” comprises: performing a calculation (convert step S102) such as “calculation”  on a character string (query string step S103) such as “character string”  in the query request (query string input step S3 Page 2) such as “query request” and the preset dictionary tree, (dictionary tree step S2 Page 2)
 to obtain a plurality of original candidate entities; (query words are converted into Pinyin step S102 Page 2) such as “plurality of original candidate entities” and selecting (find step S102 Page 2) such as “selecting”  the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities”  corresponding to the query request (query string input step S3 Page 2) such as “query request” from the plurality of original candidate entities (Pinyin step S102 Page 2) such as “plurality of original candidate entities” based on a second threshold (query string is less than the threshold B step S3 Page 2)

	Claims 10 and 19 correspond to claim 1 and are rejected accordingly.
Regarding claim 2 Yubao teaches  the error correction method of claim 1
Yubao further teaches comprising: calculating a second (rationality probability step S3 Page 2) that the query request (query string input step S3 Page 2) such as “query request” is inputted correctly; (whether the character string is a correct English word step S203 Page 2) wherein determining (determine step S203 Page 2)  the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities” from the preset dictionary tree (dictionary tree step S2 Page 2) based on the query request (query string input step S3 Page 2) such as “query request” comprises: determining (determine step S203 Page 2) the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities” from the preset dictionary tree (dictionary tree step S2 Page 2) based on the query request (query string input step S3 Page 2) such as “query request” in response to that the second probability  (rationality probability step S3 Page 2) is smaller than a first threshold (rationality probability is lower than a set threshold A S3 page 2)
	Claim 11  corresponds to claim 2 and is rejected accordingly

	Regarding claim 4 Yubao teaches  the error correction method of claim 3
Yubao further teaches wherein selecting (find step S102 Page 2) such as “selecting”  the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities”  corresponding to the query request (query string input step S3 Page 2) such as “query request”  from the plurality of original candidate entities (Pinyin step S102 Page 2) such as “plurality of original candidate entities” based on the second threshold (threshold B step S3 Page 2) comprises: calculating a first distance (use the edit distance algorithm step S102)
between each original candidate entity (Pinyin step S102 Page 2) such as “plurality of original candidate entities”  and the query request; (query string input step S3 Page 2) such as “query request”  comparing each first distance (character string in the front part of the substring step S103 Page 2)   with the second threshold; (edit distance algorithm uses threshold B in it recursive process step S103 Page 2) and determining the original candidate entity (Pinyin step S102 Page 2) such as “plurality of original candidate entities” corresponding to the first distance (character string in the front part of the substring step S103 Page 2)  smaller than or equal to the second threshold (less than the threshold B step S3 Page 2)  as the target candidate entity  (the certain character string search that is matched step S301 Page 2) such as “the target candidate entity”
	Claim 13 corresponds to claim 4 and is rejected accordingly

Regarding claim 5 Yubao teaches  the error correction method of claim 3
Yubao further teaches wherein when the second threshold (threshold B step S3 Page 2)  comprises a third threshold (threshold E step S405 Page 3)  and the fourth threshold, (threshold F step S405 Page 3) selecting (find step S102 Page 2) such as “selecting”  the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities”  corresponding to the query request (query string input step S3 Page 2) such as “query request”   from the plurality of original candidate entities (Pinyin step S102 Page 2) such as “plurality of original candidate entities”  based on the second threshold (threshold B step S3 Page 2)
 comprises: calculating a second distance (character string in the later part of substring step S103 Page 2)  between each original candidate entity (query words are converted into Pinyin step S102 Page 2) such as “plurality of original candidate entities”
 and the query request (query string input step S3 Page 2) such as “query request”
 based on a first algorithm; (edit distance algorithm step S103 Page 2) comparing each second distance (character string in the later part step S103 Page 2)
 with the third threshold; (threshold E step S405 Page 3) extracting a first candidate entity (excavated new word Page 5) such as “first candidate entity”  corresponding to the second distance (character string in the later part step S103 Page 2)  smaller than or equal (less than S3 Page 2)  to the third threshold (threshold E S405 Page 3)
 from the plurality of original candidate entities; (Pinyin step S102 Page 2) such as “plurality of original candidate entities”  calculating a third distance (the recursive search of character string in the front part of the substring and the character
string in the latter part step S103 Page 2)  between each first candidate entity (excavated new word Page 5) such as “first candidate entity”  and the query request (query string input step S3 Page 2) such as “query request”  based on a second algorithm; (maximum fuzzy matching algorithm step S103 Page 2) and taking the first candidate entity (excavated new word Page 5) such as “first candidate entity”
 corresponding to the third distance (the recursive search of character string in the front part of the substring and the character string in the latter part step S103 Page 2)
 smaller than or equal to (less than S3 Page 2)  the fourth threshold (threshold F S405 Page 3)  as the target candidate entity (the certain character string search that is matched step S301 Page 2) such as “the target candidate entity”
Claim 14 corresponds to claim 5 and is rejected accordingly.


Regarding claim 8 Yubao teaches  the error correction method of claim 1
Yubao further teaches wherein determining (determine step S203 Page 2) 
 the real intent entity (word with the highest similarity S203 Page 2) such as “real intent entity”  corresponding to the query request (query string input step S3 Page 2) such as “query request”  based on the first probability (query probability step S3 Page 4) such as “first probability”  and the evaluation result (reasonableness of each candidate set step 104 Page 2) comprises: for each target candidate entity, (candidate set S102 Page 4)  weighting (relevancy ranking [0042]) such as “determining weights”  the first probability (query probability step S3 Page 4) such as “first probability”  and the evaluation result (reasonableness of each candidate set step 104 Page 2)
 corresponding to the target candidate entity, (candidate set S102 Page 4)
 to obtain a weighted value (set threshold value D step S404 Page 3) corresponding to the target candidate entity; (candidate set S102 Page 4)  and determining (determine step S203 Page 2) a target candidate entity (candidate set S102 Page 4)  corresponding to a maximum weighted value (highest score stepS104 Page 2)  as the real intent entity (word with the highest similarity S203 Page 2) such as “real intent entity”
	Claim 17 corresponds to claim 8 and is rejected accordingly


Claim Rejections – 35 U.S.C. §103

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Smith et al., (United States Patent Publication Number 20200098161) hereinafter Smith.
Regarding claim 6 Yubao teaches the error correction method of claim 5,
 Yubao does not fully disclose wherein when the first algorithm is an edit 
distance algorithm, the second algorithm is a Jaccard distance algorithm; and when the first algorithm is the Jaccard distance algorithm, the second algorithm is the edit distance algorithm.
Smith teaches wherein when the first algorithm is an edit distance 
Algorithm (edit distance comparison methods [0034]) such as “edit distance algorithm”
the second algorithm is a Jaccard distance algorithm; (Jaccard index comparison [0036]) such as “Jaccard distance algorithm” and when the first algorithm is the Jaccard distance algorithm, (Jaccard index comparison [0036]) such as “Jaccard distance algorithm” the second algorithm is the edit distance algorithm (edit distance comparison methods [0034]) such as “edit distance algorithm”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yubao to incorporate the teachings of Smith wherein when the first algorithm is an edit distance algorithm, the second algorithm is a Jaccard distance algorithm; and when the first algorithm is the Jaccard distance algorithm, the second algorithm is the edit distance algorithm.  By doing so such document comparison algorithms may then be effectively calculated
through a texture mapping algorithm on the GPU in 308. Smith [0072]
Claim 15 corresponds to claim 6 and is rejected accordingly. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Gareth E. Hutchins (United States Patent Publication Number 20200310490) hereinafter Hutchins
Regarding claim 7 Yubao teaches  the error correction method of claim 1
Yubao further teaches wherein evaluating (evaluate S3 Page 2) 
each target candidate entity (each candidate set step S104 Page 2)
 	Yubao does not fully disclose comprises: extracting attribution information corresponding to respective target candidate entities; determining weights for the attribution information corresponding to respective target candidate entities; and evaluating each target candidate entity based on the weight.
Hutchins teaches extracting attribution information (extracted concepts [0042] such as “extracted attribute information” corresponding to respective target candidate entities; (extracted entities [0040]) such as “target candidate entities” determining weights (relevancy ranking [0042]) such as “determining weights” for the attribution information (extracted concepts can be weighted ranked [0042]) corresponding to respective target candidate entities; (extracted entities [0040]) such as “target candidate entities” and evaluating each target candidate entity based on the weight (for instance, a named entity "London" can weigh more when mentioned in close proximity to "UK," and can weigh less when mentioned in close proximity to "Canada." Such weights can be passed to the AI platform for use in creating concepts ( e.g., this email is about "Gareth," "Open Text," and "coffee" and, as such, the AI platform can update a knowledge base to include "coffee" as a concept associated with a document containing "Gareth" and "Open Text") [0072])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yubao to incorporate the teachings of Hutchins whereby   extracting attribution information corresponding to respective target candidate entities; determining weights for the attribution information corresponding to respective target candidate entities; and evaluating each target candidate entity based on the weight. By doing so the document capture server computer can provide the user's feedback/correction to the AI platform. The AI platform, in turn, can utilize the user's feedback (to any of the NLP text mining
results provided by the AI platform) as part of supervised learning ( or semi-supervised learning) to improve its future analyses. Hutchins [0053]
	Claim 16  corresponds to claim 7 and is rejected accordingly

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Nelson et al., (United States Patent Publication Number 20190102370) hereinafter Nelson.
Regarding claim 9 Yubao teaches the error correction method of claim 1
 Yubao does not fully disclose, further comprising: extracting a plurality of entities from a preset knowledge base; and taking each entity as a node of the preset dictionary tree, taking an entity item of the entity as a child node of the node, and assigning a unique identifier to the entity item, to obtain the preset dictionary tree
Nelson teaches extracting (organized into sections [0072]) such as “extracting” 
a plurality of entities (first section entity 130, second section entity 132, third section entity 134 and outline entity 136 [0072]) from a preset knowledge base; (database [0070] such as “Knowledge base” and taking each entity as a node (section entity associated with or represented by the node [0302]) of the preset dictionary tree, (causal tree [0077]) see Figs 2-6, 9, 10B, 10D, 11B and 11C taking an entity item (user editing instruction [0116]) such as “entity item” of the entity (any one of first section entity 130, second section entity 132, third section entity 134 and outline entity 136 [0072])  as a child node of the node, (Fig. 2B, (204) user editing instruction “4 ‘p’ ” is a child node [0079]) of node (202) “2 ‘p’ “ [0078]) and assigning a unique identifier to the entity item, (Fig. 12, (1204) assigning an identifier unique to the user editing instruction [0149]) to obtain the preset dictionary tree (causal tree [0077]) see Figs 2-6, 9, 10B, 10D, 11B and 11C
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yubao to incorporate the teachings of Nelson whereby   extracting a plurality of entities from a preset knowledge base; and taking each entity as a node of the preset dictionary tree, taking an entity item of the entity as a child node of the node, and assigning a unique identifier to the entity item, to obtain the preset dictionary tree. By doing so each vertex or node in the tree contains a list of children sorted by the identifiers, youngest to oldest. 
Nelson [0190]
Claim 18 corresponds to claim 9 and is rejected accordingly. 

Conclusion

6. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166